DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 2-3, 12-13, 17-20 and 24-25 are currently pending and are rejected.   
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/21 has been entered.

Response to Amendment/Arguments
The Amendment filed 5/20/2021 is compliant with the requirements of 37 CFR 1.121(c), accordingly, the amendment has been entered. Applicant’s arguments have been fully considered and are addressed below:  
Objection to the /Drawings
The objection of Figures 4A, 5C, and 6A has been overcome by the corrections supplied in the replacement drawings. The objection is withdrawn.
Nonstatutory Double Patenting Rejections
The NSDP rejection of 1-3, 8-9, 12-13 and 15-21 (now claims 2-3, 12-13, 17-20 and 24-25) over US 10,537,652 has not been overcome. The ‘652 patent discloses a compound of 
    PNG
    media_image1.png
    154
    224
    media_image1.png
    Greyscale
, in the claims, and teaches using said compound for treating wounds, such as corneal alkali burn (col. 26, line 11) and radiation burn (claim 18 “radiation dermatitis”) which renders obvious the instant method claims for treating burns. The rejection is maintained.
The NSDP rejection of claims 4-5 over US 10,537,652  in view of Hiebert et al. as evidenced by Trommer et al. has been overcome by cancelling claims 4-5. The rejection is withdrawn.
The NSDP rejection of claims 6-7 over US 10,537,652  in view of Hiebert et al. as evidenced by Trommer et al. in further view of Seiberg, has been overcome by cancelling claims 6-7. The rejection is withdrawn.
The NSDP rejection of claims 10-11 over US 10,537,652 in view of Hiebert et al. and Seiburg, has been overcome by cancelling claims 10-11. The rejection is withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-3, 12-13, 17-20 and 24-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cameron, D. R. US 10,537,652 B2 (priority date: Aug. 1, 2014).
Cameron teaches compounds having Formula (I), 
    PNG
    media_image1.png
    154
    224
    media_image1.png
    Greyscale
(e.g., ‘652 claim 1) and a method of treating wounds such as corneal alkali burn (col. 26, line 11) and radiation burn (‘652 claim 18, “radiation dermatitis”), wherein “routes of administration include topical administration, oral administration, and administration by injection” (col. 4, lines 5-7) as well as “intradermally” inter alia (col. 30, lines 19-26). Moreover, claim 14 teaches the same six species of Formula (I) disclosed by instant claims 2 and 24 and also teaches the same species to which instant claims 3 and 25 are drawn. Since the ‘652 compounds have the same formula recited by instant claims 12 and 18 (which are drawn to a method of treating a burn wound, and to reducing/preventing the expansion of the stasis zone of a burn wound, respectively) and since the ‘652 patent both claims and discloses a method of treating burn wounds, the instant method of treating burn wounds using a compound of Formula (I) would have been obvious to a PHOSITA as outlined below:
Claims 12 and 18, drawn to a method of treating a burn wound, which includes 
reducing/preventing stasis zone expansion of the wound per claim 18, comprising administering a formulation comprising a compound of Formula (I).
Claims 13 and 19, wherein the formulation is topically administered.
Claims 17 and 20, wherein the formulation is injected.
Claims 2-3 and 24-25, wherein the compound is: 

    PNG
    media_image2.png
    88
    695
    media_image2.png
    Greyscale

The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 2-3, 12-13, 17-20 and 24-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US 10,537,652.
Although the claims at issue are not identical, they are not patentably distinct from each 
other because ‘652 discloses a compound having Formula (I), 
    PNG
    media_image1.png
    154
    224
    media_image1.png
    Greyscale
(e.g., ‘652 claim 1) and a method of treating wounds such as corneal alkali burn (col. 26, line 11) and radiation burn (‘652 claim 18, “radiation dermatitis”), wherein “routes of administration include topical administration, oral administration, and administration by injection” (col. 4, lines 5-7) as well as “intradermally” inter alia (col. 30, lines 19-26). Moreover, copending claim 14 teaches the same six species of Formula (I) disclosed by instant claims 2 and 24 and also teaches the same species to which instant claims 3 and 25 are drawn. Since the patented compounds have the same formula recited by instant claims 12 and 18 (which are drawn to a method of treating a burn wound, and to reducing/preventing the expansion of the stasis zone of a burn wound, respectively) and since the ‘652 patent both claims and discloses a method of treating burn wounds, the instant method of treating burn wounds using a compound of Formula (I) would have been obvious to a PHOSITA as outlined below:
Claims 12 and 18, drawn to a method of treating a burn wound, which includes reducing/prevent stasis zone expansion of the wound per claim 18, comprising administering a formulation comprising a compound of Formula (I).
Claims 13 and 19, wherein the formulation is topically administered.
Claims 17 and 20, wherein the formulation is injected.
Claims 2-3 and 24-25, wherein the compound is: 
    PNG
    media_image2.png
    88
    695
    media_image2.png
    Greyscale


Claims 2-3, 12-13, 17-20 and 24-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 14-21 of copending Application No. 16/489,117 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘117 application discloses a method of treating blistering and/or peeling of skin by administering a composition comprising a compound of Formula (I), 
    PNG
    media_image3.png
    153
    221
    media_image3.png
    Greyscale
 (e.g., ‘117 claims 1 and 19). According to ‘117 claim 3, the 
    PNG
    media_image4.png
    105
    693
    media_image4.png
    Greyscale

According to ‘117 claim 4, the composition is formulated for various routes of administration (e.g., oral, topical, injection, etc.)
The instant claims are drawn to a method of treating a burn wound using the same composition/formulation as ‘117. Since burn wounds are characterized by blistering and/or peeling of skin, a PHOSITA would have found it obvious to use the methods of ‘117 for treating burn wounds as instantly claimed, wherein:
Claims 12 and 18, drawn to a method of treating a burn wound, which includes 
reducing/preventing stasis zone expansion of the wound per claim 18, comprising administering a formulation comprising a compound of Formula (I).
Claims 13 and 19, wherein the formulation is topically administered.
Claims 17 and 20, wherein the formulation is injected.
Claims 2-3 and 24-25, wherein the compound is: 

    PNG
    media_image2.png
    88
    695
    media_image2.png
    Greyscale

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached on 10 am-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/Amanda L. Aguirre/                                                                                                Primary Examiner, Art Unit 1626